746 N.W.2d 112 (2008)
PEOPLE of the State of Michigan, Plaintiff-Appellee,
v.
Jacob Joseph APPENZELLER, Defendant-Appellant.
Docket No. 135282. COA No. 280851.
Supreme Court of Michigan.
March 28, 2008.
On order of the Court, the application for leave to appeal the October 18, 2007 order of the Court of Appeals is considered, and it is DENIED, because we are not persuaded that the question presented should be reviewed by this Court.
CORRIGAN, J., concurs and states as follows:
I join the order denying leave to appeal. I write separately only to observe that the Attorney Grievance Commission and the Michigan Appellate Assigned Counsel System may wish to investigate defendant's allegations in this case. In 2002, defense counsel was appointed to represent defendant in his direct appeal. Defendant essentially alleges that counsel abandoned him. He was unaware of counsel's appointment; counsel never contacted him, never pursued an appeal, and never sought to withdraw as counsel. These allegations warrant scrutiny by the grievance commission.